Title: To James Madison from James Gibbon, 23 December 1808
From: Gibbon, James
To: Madison, James



Dr. Sir
Richmond Decr. 23. 1808

I should beg pardon for the trouble I may give.  The occasion will I trust be my appology.
In a letter recently recd. by Mrs. Gibbon from her sister, Mrs. Knapp, she states "that a paper has very lately been sent to Washington charging Majr. Gibbon & others, with abusing the President & the administration and that it is sign’d by a number of respectable characters in Richmond that she has her information from a Lady who has a sincere regard for him & his family."
This lady, I can, from a known intimacy, easily beleive to be no other than Mrs. Madison & under that beleif, I sit down to attempt a refutation of as black a calumny as ever was utter’d, but my means of doing so, will be much circumscrib’d as I know neither the names of these very respectable persons, nor the facts they alledged.  To be fallible is ye. lott of every man in a greater or lesser degree, nor can I be suppos’d. to be exempt from it, but from charges like this, I shoud be exempt, as, I unhesitatingly declare, come these from what quarter they may, they are completely destitute of truth.  The fact is Sir, that as a federalist in office I have ever been an object of jealousy, among one class of men here and that, with no other reason, than that I am so; but this circumstance of itself has ever operated on me as an admonition, I have in no case disregarded but Sir added to this, I have, under all circumstances, consider’d myself favour’d, in being retain’d.
Will it Sir be beleived, that I shou’d so far descend from a character, I trust I have ever supported, as to incur the charge of ingratitude, to those who have foster’d me  Will it be beleiv’d, that with a family like mine, at my time of life, dependant in a great measure on my public station?  Will it, I ask, be beleiv’d, that in order to gratify any politicall or party feelings, if any I have, I shou’d so far forgett what I owe to my own character, which has hitherto been without reproach, what I owe to a happy & belov’d family and last: tho first always in consideration with me, what I owe to the public station I hold, that I cou’d deliberatly, villify & abuse the government, I have sworn to support, for I consider the abuse of its administrators as having this tendancy and equally criminall.  No Sir such conduct woud be worse than folly.
I am no polititician.  It is not my business, and tho not forbid, by my station to offer my honest opinions on public subjects, with others of my fellow Citizens; I have cautiously avoided them, and if in any moment I have deviated from this rule, I defy the most malignant office seeker, of the hungry tribe, to say I have ever spoken in any other than respectfull language of the Government or of its administrators.  It has been a determind study of my life, how to create friends, & detach from me politicall considerations.  I do not beleive I have an enemy, at least I will be bold to say I shou’d have none.
Under Such circumstances, Sir, it is a grievious reflection, that I shou’d be assaild by men, who dare not avow themselves, because their motives & their object is equally corrupt, but this is not the first instance of the sort that has occurr’d to me.
If I am in error in supposing Mrs. Madison the informant (as no name is mentioned) I must beg her pardon for using her name.  Impress’d however with a belief, that the information came from this source I must be permitted through you to express how gratefull a sense of her goodness I entertain and am with perfect respect & Esteem Dr. Sir Yr. Mo. Obt

J Gibbon

